                                                                                                '"•11

                                                                                             " a'-K
                                                                                                        v.! \.\t^r
                                                                                                    OF r        ; ; r^
                              UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO                              '319 JUL 23 PM Ij: II
                                      EASTERN DIVISION
                                                                                                                '•"i I
 UNITED STATES OF AMERICA,
                                                        CASENftj# cr                                       iiSm
                Plaintiff,
                                                        JUDGE         Judg© Morrison
         vs.

                                                        INDICTMENT
 HUSSEIN GULED ADAM,
  a/k/a Abdifatah Farah Hersi,                          18 U.S.C.§ 1425(b)
                                                        18 U.S.C. § 1015(c)
                Defendant.
                                                        UNDER SEAL



THE GRAND JURY CHARGES:

                                            COUNT1
                             (Unlawful Procurement of Naturalization)

       From at least on or about March 23, 2005 and continuing through on or about June 30,

2008, in the Southern Di^ct of Ohio, the defendant, HUSSEIN GULED ADAM a/k/a/

Abdifatah Farah Hersi, didknowingly apply for, procure andobtain naturalization bythe United

States govenunent for himself, to which he. was not entitled, by making false and fiaudulent

statements on his FormN-400, Application for Naturalization, including but not limited to false

and fraudulent statements about his identity and his priortruthfulness in obtaining inunigration

benefits or entry into the United States, and was ultimately naturalized as a United Statescitizen.

       In violation of 18 U.S.C. § 1425(b).

                                            COUNT2
                        (Improper Use of a Naturalization Certificate)

       On or about October 15,2014, in the Southern District of Ohio, the defendant, HUSSEIN

GULED ADAM a/k/a/ Abdifatah Farah Hersi, used and attempted to use a certificate of

naturalization and of citizenship, and any duplicate and copy thereof, knowing the same to have
been procured by fraud and false evidence, to wit: a United States Certificate of Naturalization,

issued in the defendant's name, which he presented, or a duplicate copy thereof, as part of 1-130

Petitions for Alien Relatives for his two biological sons, knowing that such naturalization

certificate had been procured by fraud and false evidence and otherwise unlawfully obtained.

       In violation of 18 U.S.C. § 1015(c).



                                              A TRUE BILL



                                              s/Foreperson
                                              FOREPERSON




BENJAMIN C. CLASSMAN
UNITED STATES ATTORNEY




           MCNIGtaT,(006(>615)
        United States Attorney
